UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1787


TIMOTHY R. MARTIN,

                  Plaintiff - Appellant,

             v.

SCOTT & STRINGFELLOW, INCORPORATED,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00417-REP)


Submitted:    November 17, 2009            Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy R. Martin, Appellant Pro Se.   David Edward Constine,
III, Laura Denise Windsor, TROUTMAN & SANDERS, LLP, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Timothy R. Martin appeals the district court’s adverse

grant of summary judgment and dismissal of his civil employment

discrimination       and     retaliation         case.        The    sole   issue    Martin

raises      on    appeal     is    a     challenge       to    the      district    court’s

discovery ruling relative to the production of certain email

messages.        We affirm.

               We review a district court’s denial of a motion to

allow    further     discovery          before    ruling      on    a   summary     judgment

motion under an abuse of discretion standard.                            Strag v. Bd. of

Trs., 55 F.3d 943, 952-53 (4th Cir. 1995); Nguyen v. CNA Corp.,

44 F.3d 234, 242 (4th Cir. 1995).                        Here, where it is evident

that the district court thoroughly considered Martin’s request

for   the      information        and    discussed       the       availability     of    the

information with opposing counsel before determining that the

information was not subject to production, we cannot find that

the district court abused its discretion.

               Accordingly, we affirm the district court’s discovery

ruling, and further affirm its dismissal of Martin’s case on

summary judgment.            We dispense with oral argument because the

facts    and     legal     contentions      are    adequately           presented    in   the

materials        before    the    court     and    argument         would   not     aid   the

decisional process.

                                                                                    AFFIRMED

                                             2